STEVENS, Judge.
The question presented for our consid-' eration is whether the medical testimony reasonably supports the determination of The Industrial Commission that the “personal injuries claimed in the premises aré not compensable under the Act.”
The petitioner and the respondents conceded at the time of the oral argument that the petitioner did not come within Arizona Occupational Diseases Act, A.R.S. §§ 23-1101 to 23-1267. It was represented to the Court that the petitioner’s physical condition has deteriorated to the point that his life expectancy is limited. Should it be that he does not long survive and that his dependents present an industrial claim, this Court desires to state herewith that this opinion is without prejudice to such a claim and that this Court expresses no opinion as, to the merits of such a claim. ;
In our opinion a detailed recitation of the petitioner’s industrial background and of the medical testimony which was presented would add nothing of value to the case law in this State. We have reviewed the record and in our opinion there is medical evidence which sustains the award. ,
The award is affirmed.
DONOFRIO, C. J., and CAMERON, J., concur.